UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6813


JERRY DAVID SAYERS,

                Petitioner - Appellant,

          v.

COMMONWEALTH OF VIRGINIA,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Glen E. Conrad, Chief
District Judge. (7:14-cv-00119-GEC-RSB)


Submitted:   October 3, 2014                 Decided:   October 7, 2014


Before WILKINSON and DIAZ, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jerry David Sayers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jerry      David        Sayers    seeks      to    appeal           the    district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2012)

petition.      The order is not appealable unless a circuit justice

or    judge   issues       a    certificate         of   appealability.                 28   U.S.C.

§ 2253(c)(1)(A) (2012).                A certificate of appealability will not

issue     absent      “a       substantial      showing         of     the     denial        of    a

constitutional right.”                28 U.S.C. § 2253(c)(2) (2012).                     When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating           that   reasonable         jurists         would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El      v.    Cockrell,       537        U.S.    322,      336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                     Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Sayers has not made the requisite showing.                              Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma     pauperis,        deny        Sayers’s      motion          for     transcripts          at

government       expense        and    his     request     for       the     appointment          of

counsel, and dismiss the appeal.                    We dispense with oral argument

                                                2
because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                       DISMISSED




                               3